DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 11/30/2020.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 8, and 15 is/are independent claim(s).
Claim(s) 1-20 is/are rejected.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim contains the statement “modifying, by a database system, a request packet to access a resource initiated by a source address to indicate the request packet was sent by an intermediary address"; however, the statement is unclear and vague. The “source address” and “intermediary address” are just addresses, which are not devices in the communication network. Does the statement mean that: modifying, by a database system, a request packet to access a resource initiated by a source node with a first address to indicate the request packet was sent by an intermediary node with a second address? 
Independent claims 8 and 15 are rejected for the similar reasons as set forth in claim 1.
Claims 2-7, 9-14, and 16-20 depend on claims 1, 8 and 15 respectively, therefore they are rejected for the same reason as set forth in claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference US_20030151633_A1_George, teaches A method and system that provides filtered data from a data system. In one embodiment the system includes an API (application programming interface) and associated software modules to enable third party applications, such as voice applications, to access an enterprise data system. Administrators are enabled to select specific user interface (UI) objects, such as screens, views, applets, columns and fields to voice or pass-through enable via a graphical user interface (GUI). The GUI presents a tree depicting a hierarchy of the UI objects within a user interface of an application that is used to access a data system. An XSLT style sheet is then automatically generated to filter out data pertaining to UI objects that were not voice or pass-through enabled. The third party application accesses the data system using a data query request and one of the data system's existing interfaces, such as an HTTP or HTTPS interface, a COM interface, or a Java interface. In response to the request, unfiltered data are retrieved from the data system and a specified style sheet is applied to the unfiltered data to return filtered data pertaining to only those UI objects that are voice or pass-through enabled (George figures 2, 8).
The reference US_6804330_B1_Jones, teaches a system and method for providing access to CRM data via a voice interface. In one embodiment, the system includes a voice recognition unit and a speech processing server that work together to enable users to interact with the system using voice commands guided by navigation context sensitive voice prompts, and provide user-requested data in a verbalized format back to the users. Digitized voice waveform data are processed to determine the voice commands of the user. The system also uses a "grammar" that enables users to retrieve data using intuitive natural language speech queries. In response to such a query, a corresponding data query is generated by the system to retrieve one or more data sets corresponding to the query. The user is then enabled to browse the data that are returned through voice command navigation, wherein the system "reads" the data back to the user using text-to-speech (TTS) conversion (Jones figures 1-8).
The reference US_7620655_B2_Larsson, teaches a method of identifying a visitor of a website in a wide area network is presented. An information signal is received which has been generated in response to the visitor visiting the website. The website visited is identified from the information signal. A network address of the visitor is determined. By using the network address, a database is searched to identify an organization with which the visitor is associated. A report is provided which includes information pertaining to the website visited and the organization with which the visitor is associated (Larsson figures 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471